Citation Nr: 0700230	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-30 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
right ear hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
incomplete paralysis, right radial nerve.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of frozen feet.

4.  Entitlement to a compensable disability rating for otitis 
media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to September 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied the veteran's claims of 
entitlement to service connection for residuals of right 
radial nerve incomplete paralysis and residuals of frozen 
feet, and a May 2002 decision from the RO in Cleveland, Ohio 
that denied the veteran's claim of entitlement to service 
connection for right ear hearing loss.  All three of these 
claims were denied on the basis that new and material 
evidence had not been submitted to reopen a previously denied 
claim.  The May 2002 decision also denied the veteran's claim 
of entitlement to an increased disability rating for otitis 
media, currently rated 0 percent disabling.  The veteran 
perfected a timely appeal of these determinations to the 
Board.  The matter has since been transferred to the RO in 
Montgomery, Alabama.

In September 2006, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony has been transcribed and 
associated with his claim's file.

The issues of entitlement to service connection for a right 
ear condition, to include hearing loss; entitlement to 
service connection for incomplete paralysis, right radial 
nerve; and entitlement to service connection for residuals of 
frozen feet are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claims for right ear hearing loss and 
residuals of frozen feet were previously denied in a March 
1971 Board decision, and that decision became final; the 
veteran's claim for right radial nerve incomplete paralysis 
was previously denied in an October 1960 Board decision, and 
that decision became final.

2.  New evidence received by VA helps to establish the fact 
that a current right ear disability, which includes hearing 
loss, is etiologically related to the veteran's period of 
service.

3.  New evidence received by VA helps to establish the fact 
that a current right upper extremity nerve disability is 
etiologically related to the veteran's period of service.

4.  New evidence received by VA helps to establish the fact 
that the veteran currently has an abnormality consistent with 
residuals of frozen feet.

5.  There is no evidence that the veteran currently has 
otitis media.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
previously denied claim of service connection for a right ear 
disability, to include hearing loss.  38 U.S.C.A. § 5108, 
7104(b), (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  New and material evidence has been received to reopen a 
previously denied claim of service connection for right 
radial nerve incomplete paralysis.  38 U.S.C.A. § 5108, 
7104(b), (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  New and material evidence has been received to reopen a 
previously denied claim of service connection for residuals 
of frozen feet.  38 U.S.C.A. § 5108, 7104(b), (West 2002); 38 
C.F.R. § 3.156(a) (2006).

4.  The criteria for a compensable disability rating for 
otitis media have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.87, Diagnostic Codes 
6200, 6201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
December 2003 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit any 
relevant evidence and/or information in his possession to the 
AOJ.

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice was 
provided to the veteran in a March 2006 letter.  However, as 
the Board concludes below that the preponderance is against 
the veteran's claim for an increased rating for otitis media, 
any questions as to the appropriate effective date to be 
assigned are rendered moot.  Therefore, despite any 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in processing the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, a VA ear 
examination, medical opinions from the veteran's private 
physicians, the veteran's testimony at his hearing before the 
Board, and written statements by the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

II.  New and material evidence

The veteran argues that he is entitled to service connection 
for right ear hearing loss, right radial nerve incomplete 
paralysis, and residuals of frozen feet.  The claims for 
right ear hearing loss and residuals of frozen feet were 
previously denied in a March 1971 Board decision, and that 
decision became final.  The veteran's claim for right radial 
nerve incomplete paralysis was previously denied in an 
October 1960 Board decision, and that decision became final.

Generally, a final decision issued by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7104(b).  The exception to this rule is 38 U.S.C.A. §5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

With respect to his right ear hearing loss claim, the basis 
of the May 1971 Board denial of the veteran's claim was that 
significant hearing loss had not been demonstrated.  The 
veteran has submitted a January 2003 letter from his private 
physician, Dr. E., in which Dr. E. opined that the veteran 
incurred a significant, service-related injury to the right 
inner ear that caused hearing loss and balance dysfunction.  
As this medical opinion has not been previously submitted to 
VA, it is new.  As this medical opinion helps to establish 
the fact that the veteran has a current right ear disability, 
which includes hearing loss, that is etiologically related to 
the veteran's period of service, the opinion relates to an 
unestablished fact necessary to substantiate the veteran's 
service connection claim for a right ear disability.  
Therefore the veteran has submitted new and material evidence 
to reopen a claim for service connection for a right ear 
disability that includes hearing loss.

With respect to his right radial nerve incomplete paralysis 
claim, the basis of the October 1960 Board decision denying 
the veteran's claim was that any in-service right radial 
nerve injury was transitory, and there were no current 
residuals of a right arm nerve injury.  The veteran has 
submitted a January 2003 letter from the veteran's private 
physician, Dr. M., in which Dr. M. opined that the veteran 
has continuing problems with intermittent weakness in his 
upper right extremity, which had its onset in the form of 
right upper extremity weakness and partial paralysis during 
the veteran's period of service in July 1942.  As this 
medical opinion has not been previously submitted to VA, it 
is new.  As this medical opinion is offered to establish the 
fact that the veteran has a current right upper extremity 
nerve disability which is etiologically related to his period 
of service, the opinion relates to an unestablished fact 
necessary to substantiate the veteran's service connection 
claim for incomplete paralysis of the right radial nerve.  
Therefore the veteran has submitted new and material evidence 
to reopen a claim for service connection for incomplete 
paralysis of the right radial nerve.

Finally, with respect to his residuals of frozen feet claim, 
the May 1971 Board denial of the veteran's claim was based in 
part on fact that the Board found the veteran to have no 
abnormalities consistent with residuals of frozen feet.  The 
veteran has submitted an April 2003 letter from the veteran's 
private physician, Dr. M., in which Dr. M. opined that the 
veteran has chronic foot pain, which might have been caused 
by frostbite incurred in service.  As this medical opinion 
has not been previously submitted to VA, it is new.  As this 
medical opinion helps to establish the fact that the veteran 
currently has an abnormality consistent with residuals of 
frostbite, the opinion relates to an unestablished fact 
necessary to substantiate the veteran's service connection 
claim for residuals of frozen feet.  Therefore the veteran 
has submitted new and material evidence to reopen a claim for 
service connection for residuals of frozen feet.

III.  Increased Rating

The veteran also argues that he is entitled to an increased 
disability rating for his otitis media.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

A compensable 10 percent rating for chronic suppurative 
otitis media, mastoiditis, or cholesteatoma (or any 
combination) is warranted during suppuration, or with aural 
polyps.  Other symptoms such as hearing impairment, 
labyrinthitis, facial nerve paralysis or bone loss of skull 
are rated separately, if present.  38 C.F.R. § 4.87, 
Diagnostic Code 6200.

Chronic nonsuppurative otitis media with effusion is rated 
under the criteria for hearing loss.  38 C.F.R. § 4.87, 
Diagnostic Code 6201.

The veteran was afforded a VA ear examination in August 2004.  
On examination, there was no evidence of otitis media.  There 
is no other evidence of record that the veteran currently has 
otitis media.

As the medical evidence demonstrates that the veteran does 
not currently have active otitis media, an increased rating 
for otitis media is not warranted.

Although the veteran may believe that his current rating does 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

New and material evidence having been received, the 
previously denied claim of entitlement to service connection 
for a right ear condition, to include hearing loss, is 
reopened; to this extent only, the benefit sought on appeal 
is allowed.

New and material evidence having been received, the 
previously denied claim of entitlement to service connection 
for incomplete paralysis, right radial nerve, is reopened; to 
this extent only, the benefit sought on appeal is allowed.

New and material evidence having been received, the 
previously denied claim of entitlement to service connection 
for residuals of frozen feet is reopened; to this extent 
only, the benefit sought on appeal is allowed.

Entitlement to a compensable disability rating for otitis 
media is denied.


REMAND

The veteran's claims of entitlement to service connection for 
right ear hearing loss, right radial nerve incomplete 
paralysis, and residuals of frozen feet must be remanded for 
the reasons set forth below.

When a claim which has previously been denied by the RO is 
reopened by the Board, the Board must not take any action 
which would prejudice the rights of the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  The RO reopened the 
veteran's claim for service connection for right ear hearing 
loss and considered this claim on a de novo basis.  However, 
the RO has not considered the veteran's claims for service 
connection for incomplete paralysis of the right radial nerve 
and service connection for frozen feet on the basis of all 
the evidence, both new and old, in order to determine whether 
the prior disposition of the claim should be altered.  
Therefore, in order to protect the rights of the veteran, the 
Board believes that the RO should be afforded an opportunity 
to review the veteran's claim for entitlement to service 
connection on a de novo basis.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of a disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to his right ear condition claim, the veteran's 
service medical records are positive for both otitis media 
and right ear hearing loss.  Furthermore, the veteran has 
submitted a January 2003 letter from the veteran's private 
physician, Dr. E., in which Dr. E. opined that the veteran 
incurred a significant, service-related injury to the right 
inner ear that caused hearing loss and balance dysfunction.  
Also on August 2004 VA examination, the veteran was found to 
have symptoms consistent with possible Meniere's syndrome 
with intermittent fullness, intermittent tinnitus, vertigo 
and hearing loss in the right ear, with the VA examiner 
noting that such problems were just as likely as not related 
to service.

In neither the January 2003 opinion nor August 2004 opinion 
regarding the veteran's ear disability was there an 
indication that the examiner reviewed the claims folder.  
Furthermore, the nature of any current ear disability in the 
veteran is unclear, as is the extent of any hearing loss for 
VA purposes.  Therefore, while there is medical evidence of 
an ear condition, evidence that the veteran suffered an in-
service ear condition, and medical evidence indicating that 
the two might be associated, there is still not sufficient 
competent medical evidence to decide the claim at this time.  
Therefore, the RO should afford the veteran a VA ear 
examination.  Such examination should include an audiological 
examination to determine hearing loss for VA purposes, and 
should specifically determine the nature of any current ear 
disability in the veteran, and whether any such condition is 
etiologically related to either service or the veteran's 
service-connected otitis media.

With respect to his right radial nerve incomplete paralysis 
claim, the veteran's service medical records are positive for 
a right radial nerve injury.  Furthermore, the veteran has 
submitted a January 2003 letter from his private physician, 
Dr. M., in which Dr. M. opined that the veteran has 
continuing problems with intermittent weakness in his upper 
right extremity, which had its onset in the form of right 
upper extremity weakness and partial paralysis during the 
veteran's period of service in July 1942.

Thus, there is medical evidence of a right radial nerve 
incomplete paralysis condition, evidence that the veteran 
suffered an in-service right radial nerve incomplete 
paralysis condition, and medical evidence indicating that the 
two might be associated.  However, there is no indication 
that Dr. M. reviewed either the claims folder or any medical 
records prior to 1997 in examining the veteran.  Therefore, 
the RO should afford the veteran a VA examination to 
determine the nature and etiology of any right arm nerve 
condition.

Finally, with respect to his residuals of frozen feet claim, 
the veteran's service medical records are positive for a 
diagnosis of metatarsalgia.  Furthermore, the veteran 
submitted an April 2003 letter from the veteran's private 
physician, Dr. M., in which Dr. M. opines that the veteran 
has chronic foot pain, and, noting the diagnosis of 
metatarsalgia in service, opined that such chronic foot pain 
might be the residual of frostbite incurred in service.

Thus, there is medical evidence of residuals of frozen feet, 
evidence that the veteran suffered an in-service feet 
condition, and medical evidence indicating a link between the 
two.  However, there is no indication that Dr. M. reviewed 
the claims folder or any other medical records in opining 
that the veteran suffered residuals of in-service frozen 
feet.  Also, there is no noted frostbite suffered by the 
veteran in-service, and Dr. M. gives no explanation as to why 
the veteran's in-service metatarsalgia might be related to 
frostbite.  Moreover, Dr. M.'s April 2003 opinion that it is 
"possible" that frostbite the veteran sustained in service 
caused his current chronic foot pain is too lacking in 
specificity to support a decision on the merits.  Therefore, 
the RO should afford the veteran a VA examination to 
determine the nature and etiology of any residuals of frozen 
feet.  


Accordingly, the case is REMANDED for the following action:

1.	The RO should afford the veteran a new 
VA examination by an examiner or 
examiners with the appropriate 
expertise in order to determine the 
nature and etiology of any right ear 
condition, which should include a VA 
audiological examination for any 
hearing loss.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review.  
The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  
Specifically, the examiner should 
express an opinion as to the following: 
(1) the nature of any current right ear 
condition in the veteran, including 
whether there is a current diagnosis of 
Meniere's syndrome; (2) if any such 
condition is found, whether it is at 
least as likely as not that any current 
ear condition was caused by service, 
was incurred during service, or is 
otherwise etiologically related to 
service, or to his service-connected 
otitis media; (3) the nature and extent 
of any right ear hearing loss in the 
veteran; and (4) if any such hearing 
loss is found, whether it is at least 
as likely as not that any such hearing 
loss is etiologically related to the 
veteran's period of service, or to his 
service-connected otitis media.  A 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be clearly set forth.  The report of 
the examination should be associated 
with the claims folder.

2.	The RO should afford the veteran a new 
VA examination by an examiner with the 
appropriate expertise in order to 
determine the nature and etiology of 
any right arm nerve condition.  The 
claims file and a separate copy of this 
remand must be provided to the examiner 
for review.  The examiner should note 
in the examination report that he or 
she has reviewed the claims folder.  
Specifically, the examiner should 
express an opinion as to the following: 
(1) whether the veteran has a current 
diagnosis of right radial nerve 
incomplete paralysis, or any other 
right arm nerve condition; and (2) if 
so, whether it is at least as likely as 
not that such condition was caused by 
service, was incurred during service, 
or is otherwise etiologically related 
to his period of service.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set 
forth.  The report of the examination 
should be associated with the claims 
folder.

3.	The RO should afford the veteran a new 
VA examination by an examiner with the 
appropriate expertise in order to 
determine the nature and etiology of 
any residuals of frozen feet.  The 
claims file and a separate copy of this 
remand must be provided to the examiner 
for review.  The examiner should note 
in the examination report that he or 
she has reviewed the claims folder.  
Specifically, the examiner should 
express an opinion as to the following: 
(1) whether the veteran has residuals 
of frozen feet; and (2) if so, whether 
it is at least as likely as not that 
those residuals of frozen feet are 
etiologically related to the veteran's 
period of service.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set 
forth.  The report of the examination 
should be associated with the claims 
folder.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal on a de novo basis: entitlement 
to service connection for a right ear 
disability, to include hearing loss and 
Meniere's syndrome, to include as 
secondary to otitis media; entitlement 
to service connection for incomplete 
paralysis, right radial nerve; 
entitlement to service connection for 
residuals of frozen feet.  If any 
remaining benefit sought is not granted 
to the veteran's satisfaction, the RO 
should issue an appropriate 
supplemental statement of the case.  
The requisite period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


